UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1290


JOYCE BRANCH-WILLIAMS,

                Plaintiff - Appellant,

          v.

WILLIAM D. SPENCER, Clerk of the Board Merit System
Protection Board; RALPH TORRES, Deputy Assistant Secretary,
Resolution Management Office of General Counsel (024)
Department of Veterans Affairs; ERIC K. SHINSEKI, Secretary
of Veterans Affairs Department of Veterans Affairs,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-02687-JFM)


Submitted:   May 3, 2010                      Decided:   May 19, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joyce Branch-Williams, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joyce    Branch-Williams       appeals   the   district    court’s

order dismissing her complaint on the basis of res judicata and

collateral estoppel.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         Branch-Williams v. Spencer, No. 1:09-cv-

02687-JFM (D. Md. Jan. 13, 2010 & Feb. 17, 2010).                 We also deny

Branch-Williams’ pending motions to expedite, for procedural and

substantive     relief,    for   emergency      financial    relief,     and   for

summary judgment.         We dispense with oral argument because the

facts   and    legal    contentions   are     adequately     presented    in   the

materials     before    the   court   and     argument   would   not     aid   the

decisional process.

                                                                         AFFIRMED




                                         2